Cuyahoga App. No. 88823, 2007-Ohio-4295. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated in the court of appeals’ Journal Entry filed September 12, 2007:
“Whether knowledge of the pending indictment is required for a conviction for having a weapon while under disability pursuant to R.C. 2923.13(A)(3) when the disability is based on a pending indictment.”
O’Donnell, J., dissents.
The conflict case is State v. Burks (June 22, 1990), Sandusky App. No. S-89-13.
Sua sponte, cause consolidated with 2007-1852, State v. Clay, Cuyahoga App. No. 88823, 2007-Ohio-4295.